Citation Nr: 0026656	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  99-05 378	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for pes planus of the 
left foot.  

2.  Entitlement to service connection for a left knee 
disorder.  

3.  Entitlement to service connection for a hiatal hernia.  

4.  Entitlement to service connection for migraine headaches.  

5.  Entitlement to a compensable rating for furunculosis 
scars and tinea cruris.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from June 1988 to September 
1996.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a March 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas which, in pertinent part, denied service 
connection for pes planus of the left foot, left knee 
disorder, hiatal hernia, and migraine headaches; and granted 
service connection for furunculosis scars and tinea cruris, 
assigning a noncompensable evaluation and granted service 
connection for bronchial asthma and assigned a 10 percent 
rating.  

The April 1998 notice of disagreement was later clarified to 
exclude the matter of the rating assigned for asthma as an 
issue on appeal.  Thus, this matter was not addressed in the 
July 1998 statement of the case (SOC).  However, testimony at 
the September 1998 RO hearing was construed to be an NOD as 
to the 10 percent rating assigned for asthma.  (An oral 
expression of disagreement at a personal hearing is otherwise 
a valid NOD and considered filed as of the date the 
certification of the hearing transcript which is considered 
to be the date of filing of the transcript.  Tomlin v. Brown, 
5 Vet. App. 355, 357 (1993).)  That issue was subsequently 
addressed in the October 1998 supplemental SOC (SSOC).  
However, a substantive appeal was not received within 60 days 
after the October 1998 SSOC, or within one year of 
notification of the rating action being appealed. Therefore, 
the matter of entitlement to a higher rating for asthma has 
not been perfected for appellate review.  See 38 C.F.R. 
§ 20.302 (1999).  


FINDINGS OF FACT

1.  The veteran's pes planus of the left foot is of service 
origin.  

2.  The veteran has not submitted plausible claims of service 
connection for a left knee disorder, a hiatal hernia, and 
migraine headaches.  

3.  The veteran's furunculosis scars and tinea cruris are not 
significantly active, are not productive of more than slight 
symptoms, and the residual scarring is asymptomatic and not 
disfiguring.  


CONCLUSIONS OF LAW

1.  Pes planus of the left foot was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 
38 C.F.R. § 3.303 (1999).  

2.  The claims of entitlement to service connection for a 
left knee disorder, a hiatal hernia, and migraine headaches 
are not well grounded.  38 U.S.C.A. § 5107(a) (West 1991). 

3.  A compensable rating for furunculosis scars and tinea 
cruris is not warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.2, 	4.7, 4.10, 4.14, 
4.21, Diagnostic Code 7805 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A well grounded claim is one which is plausible, i.e., 
meritorious on its own or capable of substantiation and need 
not be conclusive but only possible to satisfy the initial 
burden of 38 U.S.C.A. § 5107(a) (West 1991).  For a claim of 
direct service connection to be well grounded there must be 
(1) a medical diagnosis of current disability; (2) medical, 
or in certain circumstances, lay evidence of inservice 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an inservice disability 
and the current disability.  Where the determinative issue is 
one of medical causation, competent medical evidence that the 
claim is plausible is required.  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) (adopting the definition of a 
well grounded claim in and affirming Epps v. Brown, 9 Vet. 
App. 341, 344 (1996) (citing Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990) and Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

Service connection is warranted for disability due to disease 
or injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West Supp. 2000).  Positive medical 
evidence of nexus between current disability and service may 
be rebutted by medical evidence demonstrating the 
significance of a lack of continuity of symptomatology.  Rose 
v. West, 11 Vet. App. 169, 171-72 (1998).  Service connection 
is warranted under 38 C.F.R. § 3.303(b) if there is a 
"chronic" disease which either manifests and is identified as 
such in service or under 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 and 38 C.F.R. §§ 3.307, 3.309 develops to a degree of 10 
percent or more within one year from discharge from a period 
of service of 90 days or more, (even if there is no inservice 
evidence thereof) and the same condition currently exists.  
Service connection is also warranted if a disease manifests 
itself during service (or in a presumptive period) but is not 
identified until later and there is a showing of post service 
continuity of symptoms and medical evidence relates the 
symptoms to the current condition.  Rose v. West, 11 Vet. 
App. 169, 171-72 (1998) (citing Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997)).  

Service Medical Records

The veteran's service medical records (SMRs) reflect that in 
September 1989 he had left ankle pain following trauma but 
there was no laceration or obvious deformity.  There was 
numbness in the middle of the foot and he had some swelling 
and redness.  There was tenderness of the plantar fascia 
along the 1st metatarsal (MT) joint and of the dorsal aspect 
of the 1st MT.  An X-ray was negative and the assessment was 
a soft tissue injury of the left foot.  

In January 1990 the veteran complained of pain in the lower 
right side of his abdomen, which he felt was in the area of 
his appendix, but he had no history of appendix pain.  On 
examination there was mild tenderness in his right lower 
quadrant.  The assessment was constipation, for which he was 
given medication.  

There is an "Inpatient Treatment Record Cover Sheet" of 
September 1993 which indicates that the veteran had a pin 
tract infection of the "left" foot following a bunionectomy 
and pin removal.  However, earlier SMRs reflect that this 
surgery was to the "right" foot and not the left.  

In March 1994 the veteran complained of a headache but there 
was no history of head trauma.  He had no accompanying visual 
problems, nausea, vomiting or increased blood pressure.  He 
complained of having had a cold.  The assessment was 
Eustachian tube dysfunction.  

In June 1994 the veteran complained of right upper quadrant 
pain, mostly after physical activity.  Because an examination 
was negative the assessment was abdominal pain of 
undetermined etiology.  An abdominal ultrasound was negative.  

In February 1995 the veteran complained of pain in several 
areas, including the left knee.  He stated that this knee had 
been locking for a week.  He also complained of having had 
pain in his right side.  On examination his left knee was 
negative.  Increased pressure was palpated on invagination of 
the right inguinal canal, as compared to the left inguinal 
canal, upon Valsalva maneuver.  The assessments were a normal 
left knee and that an abdominal muscle strain and hernia were 
to be ruled out.  

In March 1995 the veteran was referred to a surgery clinic 
for evaluation for having had right lower abdominal pain in 
the inguinal area for 1 1/2 years.  The pain was aggravated by 
physical exercise and bending forward.  On examination there 
were no palpable masses of his abdomen.  The assessment was a 
2-month history of right groin pain and right lower quadrant 
pain and a questionable myofascial strain.  An X-ray revealed 
no acute pathology.  

An April 1995 Internal Medicine Note again noted that his 
abdominal pain was exacerbated by activity.  On examination 
he had mild tenderness of the lower lateral aspect of the 
right rectus abdominal muscle.  The assessments included a 
chronic musculotendinous strain secondary to gait 
disturbance.  

In May 1995 it was noted that the veteran had a history of 
recurrent furuncles, especially on the arms, legs, and 
buttocks.  The diagnosis was probable furunculosis.  Later 
that month it was noted "cysts" on his legs had a thick 
whitish discharge.  On examination he had pustules, 
especially on the left knee.  In July 1995 he was noted to 
have a scar on the left knee following treatment for 
furuncles but he had full range of motion with minimal pain.  

An examination in April 1996 for a Medical Evaluation Board 
found a right lower abdominal scar.  The veteran was noted to 
have abdominal pain.  An adjunct medical history 
questionnaire noted that he had sharp pain in the "lower 
right stomach."  His complaint of locking of a knee was an 
apparent reference to his right knee, for which he had had 
arthroscopic surgery during service.  

A Medical Evaluation Board report noted that the veteran had 
bilateral pes planus, although he had no significant calluses 
over the plantar or dorsal aspect of the left foot.  A July 
1996 Physical Evaluation Board report addresses disability of 
the veteran's right foot. 

Pes Planus of the Left Foot

The March 1998 rating action appealed granted service 
connection for hallux valgus of the right foot with 
postoperative residuals of a bunionectomy and assigned a 10 
percent rating.  At the September 1998 RO hearing the veteran 
testified that he was given prosthetic devices for both feet 
during service and at service discharge it was recommended 
that he have surgery on his left foot, although he did not 
recall whether his left foot had been examined at the time of 
the service discharge examination (pages 1, 2, and 3 of the 
transcript of that hearing).  

In this regard, the 1996 Medical Board report reflects that 
the veteran had bilateral pes planus, and on VA examination 
in December 1997 he had moderate bilateral pes planus but no 
evidence of inversion or eversion of the ankles.  
Accordingly, the Board concludes that the veteran's bilateral 
pes planus is of service origin and service connection is 
warranted for pes planus of the left foot.  

Left Knee Disorder

The March 1998 rating action appealed granted service 
connection for residuals of a right knee injury and assigned 
a 10 percent rating.  While the veteran complained of left 
knee pain in February 1995, an examination was negative and 
the assessment was that the knee was normal.  Post service VA 
examinations are negative for complaints or findings as to 
the left knee but the veteran testified in 1998 that he had 
the same problems with the left knee during service that he 
had with his service-connected right knee, although he did 
not recall having had any inservice left knee injury (pages 5 
and 6).  He had not received post service treatment for his 
left knee but had taken aspirin and applied ice to the left 
knee.  

There is no competent medical evidence of a left knee 
disorder during service, even after considering his isolated 
inservice complaint of left knee pain.  The scar of the left 
knee found during service was a residual of treatment for his 
furunculosis, and service connection is already in effect for 
furunculosis scars.  Moreover, there is no competent post 
service evidence of left knee disability, and the veteran's 
testimony as self-administered treatment cannot take the 
place of competent medical evidence of current disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, absent 
competent evidence of any of the three required elements, 
this claim is not well grounded.  


Hiatal Hernia

An April 1996 examination for a Medical Evaluation Board 
noted that the veteran had a scar of the right lower abdomen 
and that he complained of abdominal pain in that area.  

On VA examination in December 1997 the veteran complained of 
having had sharp stomach pain without vomiting, diarrhea or 
constipation, and an upper gastrointestinal (UGI) X-ray 
series revealed a small sliding type of hiatal hernia with 
minimal reflux and slightly prominent gastric folds but no 
definite ulcer.  The diagnoses included a hiatal hernia with 
reflux.  

At the 1998 hearing the veteran testified that he had the 
same symptoms during service that he has continuously had 
since service and at the time of the 1997 VA examination when 
a hiatal hernia was diagnosed (pages 8 and 9).  However, 
there is no diagnosis of a hiatal hernia during service.  
Rather, an abdominal muscle strain was suspected during 
service and this was in the lower right quadrant.  This has 
not been associated with hiatal hernia pathology by any 
competent authority.  The veteran is not competent to state 
that the symptoms during service are of the same etiology as 
the current symptoms of his hiatal hernia.  Indeed, during 
service his abdominal pain was felt to have been due to 
several different etiologies, e.g., constipation and a muscle 
or myofascial strain.  Lastly, the hernia which was suspected 
during service was in the inguinal area and not a hiatal 
hernia nor has the presence of an inguinal hernia ever been 
diagnosed.  Accordingly, as there is no competent medical 
evidence of a nexus between the inservice symptoms and the 
current hiatal hernia, the claim is not well grounded.  

Migraine Headaches

Although the veteran testified that he had not been treated 
during service for headaches (page 10), he was seen for a 
headache in March 1994, when he had had a cold and the 
diagnosis was Eustachian tube dysfunction.  He also testified 
that the headaches became particularly bad a few months after 
service, possibly due to stress, and now took medication for 
headaches and had taken Prozac for a chemical imbalance 
(pages 10 and 11).  

On VA neurology examination in January 1998 the veteran 
reported that he had had his first attack of headaches about 
2 to 3 years ago, during service and for which had had sought 
medical attention.  He had not had further headaches until 
about 10 months prior to the examination, when he began to 
have recurrent attacks.  These occurred about twice a month 
and lasted 48 to 72 hours.  They were sometimes preceded by 
an aura of numbness of the left side of the head and he would 
then develop a unilateral left-sided throbbing headache which 
sometimes became bilateral.  The pain was not accompanied by 
nausea or vomiting but was accompanied by photophobia and 
phonophobia.  He indicated that a computerized tomography of 
his brain in 1997 had been normal.  He had been treated with 
various type of abortive therapy and was currently taking 
medication.  After a neurology examination, which was within 
normal limits, the diagnosis was "migraine."  

Records from January to June 1998 of the Adult Family Medical 
Clinic reflect that the veteran was being followed for 
headaches, hypertension, and asthma.  In January 1998 it was 
noted that he had had some symptoms pertaining to the left 
side of his face for the last few months for which he had 
seen a private neurologist and a diagnosis of migraines had 
been rendered.  In March 1998, it was noted that the 
headaches were probably a dental problem and the veteran was 
referred to a dentist.  In April 1998 it was noted that with 
respect to his headaches, he was on Prozac.  

Here, migraine headaches were first diagnosed after service 
and, assuming the accuracy of the testimony of many headaches 
during service as must be done for adjudicating well 
groundedness, there is no competent medical evidence linking 
the current migraine headaches to any headaches during 
service.  The veteran's testimony is insufficient to provide 
a medical nexus, Espiritu v. Derwinski, 2 Vet. App. 492 
(1992), particularly in light of inservice evidence or even 
current statements or testimony of the same type of precursor 
as well as the course and type of accompanying symptoms.  
Accordingly, the claim for migraine headaches is not well 
grounded.  

Furunculosis Scars and Tinea Cruris

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
All potentially applicable regulations must be applied, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), including 38 
C.F.R. §§ 4.1, 4.2, and 4.10 which require that the entire 
recorded history be reviewed with an emphasis on the effects 
of disability, particularly on limitation of ordinary 
activity and lack of usefulness.  Not all disabilities will 
show all the findings specified in the rating criteria but 
coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  The higher of two evaluations 
will be assigned if the disability more closely approximates 
the criteria for that rating.  Otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7.

Because this appeal arises from the initial rating assigned 
upon a grant of service connection, all evidence of record is 
for consideration.  Consistent with the facts found, the 
rating may be higher or lower for segments of the time under 
review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999).  As the RO did 
not specifically consider staged ratings, before the Board 
may consider a staged rating it must be determined whether 
there will be prejudice in doing so.  Bernard v. Brown, 4 
Vet. App. 384, 389 (1993).  The RO did consider all the 
evidence.  As the regulations and rating criteria to be 
applied are the same, there is no prejudice.  

Because tinea barbae is rated as eczema under DC 7814, it is 
appropriate to rate tinea cruris (for which there is no 
specific DC) as eczema by analogy.  Generally see 38 C.F.R. 
§ 4.20 (1999).  Since both the veteran's service-connected 
for furunculosis and tinea cruris can be active processes, 
rating by analogy to eczema would be appropriate and because 
the furunculosis has left residual scarring, rating on the 
basis of scars will be considered.  

Scars which are superficial, poorly nourished, with repeated 
ulcerations or which are superficial, tender, and painful on 
objective demonstration warrant a 10 percent evaluation.  
38 C.F.R. § 4.118, DCs 7803 and 7804.  Scars may also be 
rated on the basis of limitation of function of the part 
affected.  38 C.F.R. § 4.118, DC 7805.  Disfiguring scars of 
the head, face or neck when slight warrant a noncompensable 
evaluation and moderately disfiguring scars warranted a 10 
percent evaluation.  38 C.F.R. § 4.118, DC 7800. 

Under 38 C.F.R. § 4.118, DC 7806, eczema when manifested by 
slight, if any, exfoliation, exudation or itching, if on a 
nonexposed surface or small area warrants a noncompensable 
rating.  When eczema is manifested by exfoliation, exudation 
or itching, if involving an exposed surface or extensive 
area, a 10 percent rating is warranted.  When eczema is 
manifested by exudation or itching constant, extensive 
lesions, or marked disfigurement, a 30 percent rating is 
warranted.  

On VA dermatology examination in February 1998, the veteran 
reported having been given Mycelex during service, which the 
examiner indicated was probably for treatment of a fungal 
infection and not furunculosis.  The veteran indicated that 
when his lesions resolved, they left flat scars.  He had such 
scars over his anterior aspect of his left thigh and had a 
lesion in the midline of the scalp, near the frontal surface.  
None of these were "terribly prominent" but the examiner 
noted that if these had been left by a skin infection they 
would have some depth to them, since there had to have been 
some dermal injury.  Currently, he seemed to be relatively 
clear.  His head, ears, eyes, nose, throat, chest, back, 
arms, legs, and feet were fairly normal.  He had a scaly 
groin rash, which was probably tinea cruris.  A "KOH" 
examination was negative.  It was noted that this had not 
bothered him and he might not be aware that he had this 
infection.  The impression was a history of lesions, 
apparently treated with antibiotics during service, which may 
have been furunculosis, with 3 to 4 small scars, and a 
scaling groin rash, which was apparently tinea cruris.  

Records from January to June 1998 of the Adult Family Medical 
Clinic reflect that in June 1998 the veteran was treated for 
a painful sebaceous cyst on his lower left leg.  

Here, the tinea cruris is not manifested by more than slight 
symptoms, inasmuch as the recent examination indicated that 
the veteran might not even be aware of having tinea cruris.  
On the other hand, the furunculosis is not shown to be 
currently active except for one isolated episode of what was 
described as a sebaceous cyst of the left leg.  Otherwise, it 
has not been active since service discharge.  Likewise, the 
residual scars are not symptomatic and all but one are on a 
nonexposed surface.  Even the scar on the scalp, near the 
frontal surface, was not described as disfiguring.  

Accordingly, a compensable rating for furunculosis scars and 
tinea cruris is not warranted, nor are staged ratings 
warranted.  

In reaching this decision consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
finds that there are no exceptional or unusual circumstances 
of the assignment of an extraschedular evaluation because 
there has been no showing of marked interference with 
employment or that frequent periods of hospitalization have 
been necessitated.  There are also no other circumstances 
which otherwise "render[s] impractical the application of the 
regular schedular standards."  38 C.F.R. § 3.321(b)(1).  
Hence, RO referral of the case for extraschedular rating, was 
not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  
Brannon v. West, 12 Vet. App. 32, 35 (1998) (while the Board 
does not have authority to grant an increased rating based on 
extraschedular criteria in the first instance, Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996), it has authority to review 
whether a claim merits submission for extraschedular 
evaluation even if not initially considered by the VARO). 

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claim for a 
compensable rating for furunculosis scars and tinea cruris 
and, thus, there is no doubt to be resolved in favor of the 
veteran under 38 U.S.C.A. § 5107(b) (West 1991) and 38 
C.F.R. § 3.102 (1999).  See also Gilbert v. Derwinski 1 Vet. 
App. 49 (1990).  


ORDER

Service connection for pes planus of the left foot is 
granted.  

The claims for service connection for a left knee disorder, a 
hiatal hernia, and for migraine headaches are denied as not 
well grounded. 

The claim for a compensable rating for furunculosis scars and 
tinea cruris is denied.  



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals


 

